Exhibit 10.6
OMNIBUS AGREEMENT RELATING TO ASSIGNED INTERESTS
     This Omnibus Agreement Relating to Assigned Interests (hereafter
“Agreement”) is made by and among the parties listed in subsection (1) below, on
the one hand, and the parties listed in subsection (2) below, on the other,
effective this 22nd day of December 2009 (the “Effective Date”):

  (1)   Joseph A. Reeves, Jr. (“Reeves”), a person of full age of majority with
a mailing address at 11211 Wilding Lane, Houston, Texas 77024; Texas Oil
Distribution & Development, Inc. (“TODD”), a Texas corporation with the same
mailing address; and JAR Resource Holdings, LLP (“JAR”), a Texas limited
liability partnership with the same mailing address (TODD, JAR and Reeves being
sometimes referred to below collectively as “Reeves Parties”); and     (2)   The
Meridian Resource Corporation (“TMR”), a Texas corporation with a mailing
address at 1401 Enclave Parkway, Suite 300, Houston, Texas 77077; The Meridian
Resource & Exploration LLC (“TMRX”), a Delaware limited liability company with
the same mailing address; Louisiana Onshore Properties LLC (“LOPI”), a Delaware
limited liability company with the same mailing address and formerly known as
Louisiana Onshore Properties Inc. before its conversion from a Delaware
corporation to a Delaware limited liability company; and Cairn Energy USA, Inc.
(“Cairn”), a Delaware corporation with the same mailing address (TMR, TMRX,
LOPI, and Cairn being sometimes referred to below collectively as “Meridian
Parties”).

The above named parties to this Agreement are sometimes referred to below as a
“Party” in the singular and as “Parties” in the plural.
Recitals
     WHEREAS TODD and TMRX (then known as Texas Meridian Resources Exploration,
Inc.) entered into that certain letter agreement dated July 15, 1996 (the
“Letter Agreement”), an accurate copy of which (with exhibits) is attached
hereto as Exhibit 1(A); and
     WHEREAS the Letter Agreement provides TODD the right to participate in
certain “Prospects” (as defined therein) acquired by TMRX, under the terms and
conditions specified in the Letter Agreement; and
     WHEREAS the Letter Agreement utilizes the form Master Participation
Agreement attached as Exhibit 1 to the Letter Agreement (the “Form MPA”) to
govern Prospects in which TODD elects to participate under the Letter Agreement
(each, an “MPA”); and
     WHEREAS although JAR is not a signatory to the Letter Agreement or any MPA,
JAR has been assigned interests in certain wells subject to the Letter Agreement
by TODD and by Meridian Parties at TODD’s request; and

- 1 -



--------------------------------------------------------------------------------



 



     WHEREAS Reeves and TMR (then known as Texas Meridian Resources Corporation)
entered into an Agreement dated June 27, 1995 but effective January 1, 1994 (the
“Original NPI Agreement”), an accurate copy of which is attached as
Exhibit 1(B); and
     WHEREAS the Original NPI Agreement provided for assignment of certain net
profits interests (“Net Profit Interests” or “NPIs”) to Reeves, in the manner
and under the terms and conditions of the said Original NPI Agreement; and
     WHEREAS the Original NPI Agreement was amended by that certain Amendment to
Agreement dated June 27, 1995 (the “NPI Amendment”), an accurate copy of which
is attached as Exhibit 1(C); and
     WHEREAS Reeves and TMR entered into a Termination Agreement as of April 29,
2008 relating to the Original NPI Agreement (the “Termination Agreement”), an
accurate copy of which is attached as Exhibit 1(D); and
     WHEREAS certain questions and disagreements have arisen between the Reeves
Parties and the Meridian Parties as to the effect and/or interpretation of
certain provisions of the Letter Agreement, Original NPI Agreement, as amended
by the NPI Amendment (collectively, the “NPI Agreement”) Termination Agreement,
and the interests assigned or owed to the Reeves Parties under the terms of
these agreements; and
     WHEREAS contemporaneously herewith and as a material consideration for the
execution of this Agreement, the Parties are executing a Settlement and Release
Agreement (the “Settlement Agreement”); and
     WHEREAS the Parties wish to resolve said questions and disagreements,
clarify the effect of certain provisions in the Letter Agreement and the NPI
Agreement, and agree and stipulate with respect to what interests have been or
will be assigned or owed to the Reeves Parties under the Letter Agreement and
NPI Agreement;
Agreements
     NOW, THEREFORE, to resolve potential disputes and questions concerning the
agreements described above, and for other good and valuable cause and
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:
Reeves Net Profits Interests

1.   The “Properties” as defined in Article I of the Original NPI Agreement, and
in which any Meridian Party continues to own any interest, are those lands
(a) covered by the mineral leases identified and/or listed on Exhibit 2(A)
attached hereto, and/or (b) situated within the boundaries of the contract areas
outlined in red on the plats attached as Exhibit 2(B) in globo. These Properties
are sometimes hereafter referred to as the “Active NPI Lands.”   2.   The
“Properties” as defined in Article I of the Original NPI in which a Meridian
Party owned an interest within the three years prior to the effective date of
this Agreement, but no longer owns such interest, are those lands (a) covered by
the mineral leases identified and/or listed

- 2 -



--------------------------------------------------------------------------------



 



    on Exhibit 3(A) and/or (b) situated within the boundaries of the contract
areas outlined in red on the plats attached as Exhibit 3(B) in globo. These
Properties are sometimes hereafter referred to as “Suspended NPI Lands.”   3.  
Exhibit 4 attached hereto sets forth Reeves’s NPIs with respect to all wells
identified thereon. The Meridian Parties represent and agree that, to the best
of their knowledge and information, written documents reflecting the assignment
of these interests have been filed in the public records in the counties or
parishes where the properties subject to the NPIs are located. The Meridian
Parties further agree that any such assignments that have not, as of yet, been
executed and/or filed in those said counties or parishes will be executed and
delivered to Reeves by the appropriate Meridian Party within the sooner of 10
business days of request by a Reeves Party or the sale, assignment, or
conveyance of any property, interest, or asset to which such NPI interest may
apply and will be filed in those said counties or parishes by a Meridian Party
within 10 business days after receipt from Reeves of fully executed originals
thereof.   4.   Reeves is entitled to an NPI under the NPI Agreement with
respect to any well drilled in the future in the Active NPI Lands and Suspended
NPI Lands, and/or any Property (as defined in Article I of the Original NPI
Agreement) identified within the Active NPI Lands and Suspended NPI Lands, until
termination of the NPI in accordance with the Original NPI Agreement as
clarified in Paragraph 6 below.   5.   Reeves is not entitled to any NPI, or an
assignment of any NPI, from the Meridian Parties (or any AFFILIATE thereof as
defined in the NPI Agreement) in any lands not situated within the Active NPI
Lands and/or the Suspended NPI Lands.   6.   In clarification of Articles IV(G)
and VIII(A) of the Original NPI Agreement, the Parties recognize and agree that
if a Meridian Party hereafter sells, assigns, or conveys all of its interests in
a mineral right, interest, or lease subject to a Reeves NPI as contemplated in
Article IV(G) of the Original NPI Agreement, (a) the sale or assignment shall be
made subject to the NPI and the said NPI shall not expire or be extinguished
prior to, but shall expire and be extinguished upon, expiration or termination
of the mineral right, interest, or lease and (b) Reeves shall retain the right
under the NPI Agreement to obtain a further NPI in the event a Meridian Party
acquires any further Mineral Interest (as defined in the NPI Agreement) within
the same applicable Active NPI Lands or Suspended NPI Lands within three years
after such sale, assignment or conveyance by such Meridian Party. The Parties
further recognize and agree that if Reeves has an NPI in Louisiana fee lands
owned by any Meridian Party, any sale or conveyance of all or any portion of
said fee land by a Meridian Party shall be made expressly subject to Reeves’s
NPI, and as to the vendee the duration and continuance of Reeve’s NPI thereafter
shall be governed by the terms of Louisiana law including the Louisiana Mineral
Code.

TODD Interests

7.   An MPA exists in accordance with the Letter Agreement and its attachments
between Meridian and TODD as to each of those prospects identified and listed in
Exhibit 5 (hereafter referred to as the “Active MPA Prospects”). The said Active
MPA Prospects are also

- 3 -



--------------------------------------------------------------------------------



 



    defined as those lands situated within the boundaries of the contract areas
outlined in red on the plats attached as Exhibit 6 in globo (hereafter as the
“MPA Lands”). TODD has the right to participate in wells drilled in the future
in the said active MPA Prospects and on the MPA Lands, in accordance with the
provisions of the Letter Agreement, its attachments, and any applicable MPAs,
Form JOAs (as defined below) and Third Party Operating Agreements (as defined
below).   8.   Exhibit 7 sets forth and describes TODD’s gross working interests
and net revenue interests with respect to each well listed and identified
thereon. Within 10 business days of a request by a Reeves Party, the appropriate
Meridian Parties will execute and deliver to TODD any assignment necessary to
reflect said interest in the appropriate public records and will file same
within 10 business days after receipt from TODD of fully executed originals
thereof.   9.   TODD is not entitled to any interest, or an assignment of any
interest, from any Meridian Party in any lands not situated within the MPA
Lands.

JAR’s Interests

10.   All of JAR’s interests in any Active MPAs were acquired by assignment from
TODD or a Meridian Party.   11.   Attached Exhibit 8 sets forth JAR’s gross
working interests and net revenue interests in the wells listed therein. Within
10 business days of a request from any Reeves Party, the appropriate Meridian
Parties will execute and deliver to JAR any assignment necessary to reflect said
interest in the appropriate public records and will file same within 10 business
days after receipt from JAR of fully executed originals thereof.   12.   Except
as provided in Paragraph 11 above, JAR is not entitled to any interest, or an
assignment of any interest, from any Meridian Party in any lands not covered by
a prior assignment from TODD or a Meridian Party.

Miscellaneous and General

13.   Any mineral or revenue interest owned by TODD or JAR in an Active MPA is
subject to a Form MPA and subject to the Model Form Operating Agreement
(hereafter “Form JOA”) attached to the Form MPA, except to the extent that the
said Active MPA was subject to a “Third Party Operating Agreement” (meaning an
operating agreement other than the Form JOA) prior to the acquisition of the
said interest by TODD or JAR, in which case TODD’s and/or JAR’s interest shall
be governed by the Third Party Operating Agreement. Exhibit 9 sets forth a
non-exclusive list of Third Party Operating Agreements.   14.   The Parties
agree that paragraph 7 of the Form MPA and of each and any MPA relating to tax
partnerships is deleted entirely. The Parties further acknowledge that no tax
partnerships were created between any Meridian Party on the one hand and any
Reeves Party on the other with respect to any MPA.   15.   This Agreement and
its attached exhibits are intended to clarify the Parties’ rights and
obligations and to resolve uncertainty and eliminate disputes that may develop
with respect

- 4 -



--------------------------------------------------------------------------------



 



    to the interpretation, effect, and/or operation of the Letter Agreement, the
NPI Agreement, the Termination Agreement, and all existing and applicable MPAs.
This Agreement is not intended as a novation of any of the said agreements, nor
intended to modify, amend, change, or revise any provision in the said
agreements and contracts, as clarified and specified herein and in the attached
Exhibits (including Paragraph 6 above). Other than as expressly provided herein,
all of the terms and provisions of the above-said agreements remain fully in
force and effect, other than the deletion of Paragraph 7 of the Form MPA and
MPAs, as provided in Paragraph 14 above. There are no oral agreements between
the Parties. This Agreement along with the Letter Agreement, Notices issued
pursuant to the Letter Agreement, MPAs, Form JOAs, Third Party Operating
Agreements, NPI Agreement, Termination Agreement, the Settlement Agreement and
the assignments executed and/or to be executed under this Agreement, the Letter
Agreement, and or NPI Agreement, are all of the agreements between the Parties.
  16.   This Agreement is the result of detailed negotiations between the
Parties and all Parties contributed to the terms and provisions of this
Agreement. Accordingly, no provision in this Agreement shall be interpreted or
construed in favor of one Party on grounds the other Party or Parties authored
the provision of the Agreement.   17.   This Agreement shall be binding upon and
inure to the Parties and their heirs, successors, and assigns.   18.   This
Agreement may be signed in counterparts, each of which shall be deemed an
original and all of which shall constitute a single agreement.

          [remainder of page intentionally blank; signature pages follow]

- 5 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Reeves, TODD and JAR have executed this Agreement in
the presence of the undersigned competent witnesses on the date set forth in the
notarial acknowledgment below but effective as of the Effective Date.

              WITNESSES to all signatures:        
 
            Signature:   /s/ Lloyd DeLano   /s/ Joseph A. Reeves, Jr.          
Name printed: Lloyd DeLano   Joseph A. Reeves, Jr.
 
            Signature:   /s/ Ethel Pourciaux   Texas Oil Distribution &
Development, Inc.
 
            Name printed: Ethel Pourciaux        
 
           
 
      By:   /s/ Joseph A. Reeves, Jr.
 
           
 
          Joseph A. Reeves, Jr., President
 
                    JAR Resource Holdings, LLC         By JAR Resource
Corporation, its general partner
 
             
 
      By:   /s/ Joseph A. Reeves, Jr.
 
           
 
          Joseph A. Reeves, Jr., President

Notarial acknowledgment
State of Texas
County of Harris
     Before me, the undersigned Notary Public in and for the aforesaid State and
County, personally appeared Joseph A. Reeves, Jr., who is personally known to me
and who upon being duly sworn by me did state that he executed the foregoing
instrument this day (i) as the duly authorized President of Texas Oil
Distribution & Development, Inc., a Texas corporation, by the authority of its
board of directors as the free act and deed of said corporation, (ii) as the
duly authorized President of JAR Resource Corporation, a Texas corporation and
the general partner of JAR Resource Holdings, LLC, a Texas limited liability
company, by the authority of said corporation’s board of directors and said
partnership’s partner as the free act and deed of said corporation and
partnership and (iii) as his free and deed in his individual capacity.
     WITNESS MY HAND AND SEAL this 22nd day of December 2009.

                  /s/ Melinda Frew       Notary Public for the State of Texas   
  Full name printed: Melinda Frew
Notarial Identification Number 00139815-1
My commission expires 11-5-10  

- 6 -



--------------------------------------------------------------------------------



 



         

     IN WITNESS WHEREOF, TMR, TMRX, LOPI and Cairn have executed this Agreement
in the presence of the undersigned competent witnesses on the date set forth in
the notarial acknowledgment below but effective as of the Effective Date.

              WITNESSES to all signatures   The Meridian Resource Corporation
 
             
 
      By:   /s/ Paul Ching
 
           
 
          Paul Ching, Chief Executive Officer
 
                    The Meridian Resource & Exploration LLC
 
           
Signature:
  /s/ Tiffany Peoples Elder        
 
            Name printed: Tiffany Peoples Elder   By:   /s/ Paul Ching
 
           
 
          Paul Ching, one of its managers
 
                    Louisiana Onshore Properties LLC
 
             
 
      By:   /s/ Paul Ching
 
           
 
          Paul Ching, one of its managers
 
                    Cairn Energy USA, Inc.
 
           
Signature:
  /s/ Ethel Pourciaux        
 
            Name printed: Ethel Pourciaux   By:   /s/ Paul Ching
 
           
 
          Paul Ching, Chief Executive Officer

Notarial acknowledgment
State of Texas
County of Harris
     Before me, the undersigned Notary Public in and for the aforesaid State and
County, personally appeared Paul Ching, who is personally known to me and who
upon being duly sworn by me did state that he executed the foregoing instrument
this day (i) as the duly authorized Chief Executive Officer of The Meridian
Resource Corporation, a Texas corporation, by the authority of its board of
directors as the free act and deed of said corporation, (ii) as a duly
authorized manager of The Meridian Resource & Exploration LLC, a Delaware
limited liability company, by the authority of its managers as the free act and
deed of said company, (iii) as a duly authorized manager of Louisiana Onshore
Properties LLC, a Delaware limited liability company, by the authority of its
managers as the free act and deed of said company and (iv) as the duly
authorized Chief Executive Officer of Cairn Energy USA, Inc., a Delaware
corporation, by the authority of its board of directors as the free act and deed
of said corporation.
     WITNESS MY HAND AND SEAL this 22nd day of December 2009.

                  /s/ Melinda Frew       Notary Public for the State of Texas   
  Full name printed: Melinda Frew
Notarial Identification Number 00139815-1
My commission expires 11-5-10    

- 7 -